Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWANCE
Claims 1-15 and 17-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 6, the claims are allowable over the previously cited prior art, where the US Patent App. Pub. No. 20150089389 (Cohen-Zur) is the closest prior art, where a messaging GUI is provided on a communication device to allow for exchange of messages between users.  The GUI provides a virtual keyboard that can be dismissed to present a graphical input area in response to user activating a button on the virtual keyboard.  The user can draw or write in the graphical input area to create an image file to be sent to another communication device of another user.  However, the claims differentiate from Cohen-Zur by sequentially generating a series of frames as the user draws or writes, e.g., plurality of frames of an animation, and copy an object in the last frame into the first frame to create the image file with the generated series of frames to be transmitted to another device.  The US Patent App. Pub. No. 20180113609 (Gnedin) and the US Patent App. Pub. No. 20160285808 (Franklin) also 
As such, claims 1 and 6 are allowed over the prior art discussed above.

Regarding claims 12 and 20, the claims are allowable over the previously cited prior art, where the US Patent App. Pub. No. 20130215151 (Chang) is the closest prior art, where a multimedia encoding application provides the interface for user to generate an image file through drawing.  The interface provides an area where the user can draw to create an animated image file to be transmitted to another apparatus of another user as a message.  However, the claims differentiate from Chang by sequentially generating a series of frames as the user draws or writes, e.g., plurality of frames of an animation, and copy an object in the last frame into the first frame to create the image file with the generated series of frames to be transmitted to another device.  The US Patent App. Pub. No. 20160285808 (Franklin) also failed to remedy the deficiencies of Chang.  This provides the benefit of presenting the preview of the final image before it is animated to 
As such, claims 12 and 20 are allowed over the prior art discussed above.

Regarding claims 11 and 19, the claims are allowable over the previously cited prior art of Cohen-Zur and Chang as discussed for claims 1, 6, 12, and 20 above.  In addition to the similar limitations between the claims 1, 6, 12, and 20 discussed above and the claims 11 and 19, the instant claims differentiate from the cited prior art by providing two screens, wherein when the user is drawing, present an object of an image drawn by the user and its associated effect on both screens.  When the user’s drawing input is stopped and started a second drawing input, present another object of another image drawn by the user’s second drawing input and its associated effect on the first screen, and present both the object and its associated effect and the another object and its associated effect on the second screen.  The previously cited prior art of Gnedin Franklin also failed to remedy the deficiencies of Cohen-Zur and Chang.  This provides the benefit of allowing the user to immediately see the object(s) drawn and the effect(s) 
As such, claims 11 and 19 are allowed over the prior art discussed above.

A double patenting analysis has been performed with respect to issued patents having common relationship of inventorship and/or ownership with respect to the above allowed claims, none found to require a double patenting rejection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144